Citation Nr: 1139157	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  02-17 747	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from February 1941 to January 1946.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2002 rating action the denied direct service connection for a bilateral knee disability, and a September 2003 rating action that denied service connection for a bilateral knee disability as secondary to service-connected bilateral pes planus.

In June 2004, the undersigned Veterans Law Judge advanced this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By decision of June 2004, the Board denied service connection for a bilateral knee disability.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By June 2005 Order, the Court vacated that part of the June 2004 Board decision that denied service connection for a bilateral knee disability, and remanded the matter to the Board for compliance with instructions contained in a June 2005 Joint Motion for Remand of the appellant and the VA Secretary.

By decision of November 2005, the Board remanded the issue of service connection for a bilateral knee disability to the RO for further development of the evidence and for due process development.

By decision of August 2006, the Board denied service connection for a bilateral knee disability.  The Veteran appealed the denial to the Court.  By October 2007 Order, the Court vacated that part of the August 2006 Board decision that denied service connection for a bilateral knee disability, and remanded the matter to the Board for compliance with instructions contained in a September 2007 Joint Motion of the appellant and the VA Secretary.

By decisions of August 2008 and January 2011, the Board remanded the issue of service connection for a bilateral knee disability to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), and the Court's Orders, the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).

The Veteran contends that he suffers from a bilateral knee disability that either had its onset in service, or is proximately due to or the result of his service-connected bilateral pes planus.

Under the applicable criteria, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected one.

Appellate review discloses that in September 2010, P. C. Webb, M.D., of the VA Black Hills Health Care System rendered an opinion for the record in the matter of whether the veteran's service-connected bilateral pes planus caused the veteran's bilateral knee arthritic degenerative joint disease.  In January 2011, the Board remanded this case to the RO for a detailed medical statement from Dr. Webb to supplement his prior September 2010 report.  Although Dr. Webb furnished a statement in February 2011 in the matter of whether the veteran's non-service-connected bilateral knee disability was aggravated by the service-connected bilateral pes planus, the statement did not contain the requested detailed discussion of the veteran's documented medical history and lay assertions, and the complete rationale for the conclusions and opinions reached.  In May 2011 written argument, the veteran's attorney stated that the February 2011 VA medical report was inadequate, in that it was conclusory and failed to comply with the Board's instructions to furnish a detailed discussion of the veteran's documented medical history and assertions, and the complete rationale for the conclusions and opinions reached.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain another statement from Dr. Webb to resolve the secondary service connection issue on appeal.  The RO is advised that a new examination of the Veteran is not necessary unless Dr. Webb is unable to furnish the additional information without another examination of the Veteran, or Dr. Webb is unavailable, and a new examination by another examiner is necessary.  

If another VA examination of the Veteran is needed, he is hereby advised that failure to report for such examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran does not report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the following action:

1.  The RO should return the claims folder to P. C. Webb, M.D., of the VA Black Hills Health Care System for a detailed medical statement to supplement his prior September 2010 and February 2011 reports in the veteran's case.  

Dr. Webb must review the evidence in the claims folder and provide a detailed discussion of the veteran's documented medical history and lay assertions, and set forth the complete rationale for his February 2011 conclusion and opinion that there was no aggravation of the veteran's non-service-connected bilateral knee disability by his service-connected bilateral pes planus, including any altered gait caused by the pes planus.  

2.  If Dr. Webb is unavailable or unable to render the requested supplemental statement without examining the Veteran, the RO should arrange for him to undergo such examination.  If the examination is conducted by an examiner other than Dr. Webb, the claims folder must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The RO should request the examiner to respond to the questions posed in paragraph #1 of this Remand Order (as indicated above), and provide a complete rationale for the conclusions reached in a printed (typewritten) report.  

3.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655, as appropriate.

4.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.  
   
5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.             
 
6.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

